Case 1:18-cv-09352-AJN Document 40 Filed 07/03/19 Page 1 of 1

i LE 7 ‘ co
‘ cee bo e oa

UNITED STATES DISTRICT COURT

 

{
SOUTHERN DISTRICT OF NEW YORK po rca
poy
i: . ae ge =: 2a
if WL 03.2019. |
Blockchain Technologies Corp., fev e ese mos es
Plaintiff,
18-cv-9352 (AJN)
—-Vy—
ORDER
RVH, Inc., ef al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

The parties are hereby ordered to file a proposed amended case management plan that is

consistent with this Court’s June 27, 2019 order, see Dtk. No. 36, on or before July 8, 2019.

SO ORDERED.

\
Dated: July a , 2019 A
New York, New York

  

/ ALISON J. NATHAN
United States District Judge

 
